Exhibit 10-32


ASTORIA FINANCIAL CORPORATION
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of January 1, 2009 by and between ASTORIA FINANCIAL CORPORATION,
a business corporation organized and operating under the laws of the State of
Delaware and having an office at One Astoria Federal Plaza, Lake Success, New
York 11042-1085 (the “Company”), and Arnold K. Greenberg, an individual residing
at 40 Quintree Lane, Melville, New York 11747 (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Executive currently serves the Company in the capacity of Executive
Vice President and as Executive Vice President of its wholly owned subsidiary,
ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION (the “Association”); and
 
WHEREAS, the Company desires to assure for itself the continued availability of
the Executive's services and the ability of the Executive to perform such
services with a minimum of personal distraction in the event of a pending or
threatened Change of Control (as hereinafter defined); and
 
WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions hereinafter set forth; and
 
WHEREAS, the Executive currently has an Employment Agreement with the Company
entered into on January 1, 1996 (the “Initial Effective Date”), amended and
restated on January 1, 2000, and further amended as of August 15, 2007 (such
agreement, as amended, the “Prior Agreement”); and
 
WHEREAS, the Executive and the Company wish to further amend and modify the
Prior Agreement pursuant to Section 25 thereof for the purpose, among others, of
compliance with the applicable requirements of Section 409A of the Internal
Revenue Code of 1986 (the “Code”);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby amend and
restate in its entirety the Employment Agreement by and between the Company and
the Executive as amended through August 15, 2007 so as to provide as follows
from and after the date hereof:
 
Section 1. Employment.
 
The Company agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.
 

--------------------------------------------------------------------------------


 
Section 2. Employment Period; Remaining Unexpired Employment Period.
 
(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this Section 2 (the
“Employment Period”). The Employment Period shall be for an initial term of
three years beginning on the Initial Effective Date and ending on the day before
the third anniversary date of the Initial Effective Date, plus such extensions,
if any, as are provided by the Board of Directors of the Company (the “Board”)
pursuant to Section 2(b).
 
(b) Beginning on the Initial Effective Date, the Employment Period shall
automatically be extended for one (1) additional day each day, unless either the
Company or the Executive elects not to extend the Agreement further by giving
written notice to the other party, in which case the Employment Period shall end
on the day before the third anniversary of the date on which such written notice
is given. For all purposes of this Agreement, the term “Remaining Unexpired
Employment Period” as of any date shall mean the period beginning on such date
and ending on:
 
(i) if a notice of non-extension has been given in accordance with this Section
2(b), the day before the third anniversary of the date on which such notice is
given; and
 
(ii) in all other cases, the day before the third anniversary of the date as of
which the Remaining Unexpired Employment Period is being determined.
 
Upon termination of the Executive's employment with the Company for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
previously discontinued, shall automatically cease.
 
(c) Nothing in this Agreement shall be deemed to prohibit the Company from
terminating the Executive's employment at any time during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Company and the Executive in the event of any such
termination shall be determined pursuant to this Agreement.
 
Section 3. Duties.
 
The Executive shall serve as Executive Vice President of the Company, having
such power, authority and responsibility and performing such duties as are
prescribed by or pursuant to the By-Laws of the Company and as are customarily
associated with such position. The Executive shall devote his or her full
business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company, its affiliates and subsidiaries and shall
use his or her best efforts to advance the interests of the Company.
 
Section 4. Cash Compensation.
 
In consideration for the services to be rendered by the Executive hereunder, the
Company shall pay to him or her a salary at an initial annual rate of FOUR
HUNDRED
 
Page 2 of 31

--------------------------------------------------------------------------------


 
NINETY EIGHT THOUSAND DOLLARS ($498,000), payable in approximately equal
installments in accordance with the Company's customary payroll practices for
senior officers. At least annually during the Employment Period, the Board shall
review the Executive's annual rate of salary and may, in its discretion, approve
an increase therein. In no event shall the Executive's annual rate of salary
under this Agreement in effect at a particular time be reduced without his or
her prior written consent and any such reduction in the absence of such consent
shall be a material breach of this Agreement. In addition to salary, the
Executive may receive other cash compensation from the Company for services
hereunder at such times, in such amounts and on such terms and conditions as the
Board may determine from time to time.
 
Section 5. Employee Benefit Plans and Programs.
 
During the Employment Period, the Executive shall be treated as an employee of
the Company and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Company,
in accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and consistent with the Company's
customary practices.
 
Section 6. Indemnification and Insurance.
 
(a) During the Employment Period and for a period of six (6) years thereafter,
the Company shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company. The coverage provided to the Executive pursuant
to this Section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Company.
 
(b) To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Company shall indemnify
the Executive against, and hold him or her harmless from, any costs,
liabilities, losses and exposures for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company, to the fullest extent and on the most favorable
terms and conditions that similar indemnification is offered to any director or
officer of the Company or any subsidiary or affiliate thereof.
 
Section 7. Other Activities.
 
(a) The Executive may serve as a member of the boards of directors of such
business, community and charitable organizations as he or she may disclose to
and as may be approved by the Board (which approval shall not be unreasonably
withheld); provided, however, that such service shall not materially interfere
with the performance of his or her duties under
 
Page 3 of 31

--------------------------------------------------------------------------------


 
this Agreement. The Executive may also engage in personal business and
investment activities which do not materially interfere with the performance of
his or her duties hereunder; provided, however, that such activities are not
prohibited under any code of conduct or investment or securities trading policy
established by the Company and generally applicable to all similarly situated
executives.
 
(b) The Executive may also serve as an officer or director of the Association on
such terms and conditions as the Company and the Association may mutually agree
upon, and such service shall not be deemed to materially interfere with the
Executive's performance of his or her duties hereunder or otherwise result in a
material breach of this Agreement. If the Executive is discharged or suspended,
or is subject to any regulatory prohibition or restriction with respect to
participation in the affairs of the Association, he or she shall (subject to the
Company's powers of termination hereunder) continue to perform services for the
Company in accordance with this Agreement but shall not directly or indirectly
provide services to or participate in the affairs of the Association in a manner
inconsistent with the terms of such discharge or suspension or any applicable
regulatory order.
 
Section 8. Working Facilities and Expenses.
 
The Executive's principal place of employment shall be at the Company's
executive offices at the address first above written, or at such other location
within Queens County or Nassau County, New York at which the Company shall
maintain its principal executive offices, or at such other location as the
Company and the Executive may mutually agree upon. The Company shall provide the
Executive at his or her principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
or her position with the Company and necessary or appropriate in connection with
the performance of his or her assigned duties under this Agreement. The Company
shall provide to the Executive for his or her exclusive use an automobile owned
or leased by the Company and appropriate to his or her position, to be used in
the performance of his or her duties hereunder, including commuting to and from
his or her personal residence. The Company shall (i) reimburse the Executive for
all expenses associated with his or her business use of the aforementioned
automobile; (ii) reimburse the Executive for his or her ordinary and necessary
business expenses incurred in the performance of his or her duties under this
Agreement (including but not limited to travel and entertainment expenses) that
are excludible from the Executive’s gross income for federal income tax
purposes; (iii) reimburse the Executive for fees for memberships in such clubs
and organizations and such other expenses as the Executive and the Company shall
mutually agree are necessary and appropriate for business purposes, in each case
upon presentation to the Company of an itemized account of such expenses in such
form as the Company may reasonably require, each such reimbursement payment to
be made promptly following receipt of the itemized account and in any event not
later than the last day of the calendar year following the calendar year in
which the expense was incurred.  The Executive shall be responsible for the
payment of any taxes on account of his personal use of the automobile provided
by the Company and on account of any other benefit provided herein.
 
Page 4 of 31

--------------------------------------------------------------------------------


 
Section 9. Termination of Employment with Severance Benefits.
 
(a) The Executive shall be entitled to the severance benefits described herein
in the event that his or her employment with the Company terminates during the
Employment Period under any of the following circumstances:
 
(i) the Executive's voluntary resignation from employment with the Company
within six (6) months following:
 
(A) the failure of the Board to appoint or re-appoint or elect or re-elect the
Executive to the office of Executive Vice President (or a more senior office) of
the Company;
 
(B) if the Executive is or becomes a member of the Board, the failure of the
stockholders of the Company to elect or re-elect the Executive to the Board or
the failure of the Board (or the nominating committee thereof) to nominate the
Executive for such election or re-election;
 
(C) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Company of its material failure, whether
by amendment of the Company's Certificate of Incorporation or By-laws, action of
the Board or the Company's stockholders or otherwise, to vest in the Executive
the functions, duties, or responsibilities prescribed in Section 3 of this
Agreement as of the date hereof, unless, during such thirty (30) day period, the
Company cures such failure in a manner determined by the Executive, in his or
her discretion, to be satisfactory;
 
(D) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Company of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive's rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his or her total compensation package), unless, during such thirty (30)
day period, the Company cures such failure in a manner determined by the
Executive, in his or her discretion, to be satisfactory; or
 
(E) the relocation of the Executive's principal place of employment, without his
or her written consent, to a location outside of Nassau County and Queens
County, New York;
 
(ii) the termination of the Executive's employment with the Company for any
other reason not described in Section 10(a).
 
In such event, the Company shall provide the benefits and pay to the Executive
the amounts described in Section 9(b).
 
Page 5 of 31

--------------------------------------------------------------------------------


 
(b) Upon the termination of the Executive's employment with the Company under
circumstances described in Section 9(a) of this Agreement, the Company shall pay
and provide to the Executive (or, in the event of the Executive's death
following the Executive's termination of employment, to his or her estate):
 
(i) his or her earned but unpaid compensation (including, without limitation,
all items which constitute wages under Section 190.1 of the New York Labor Law
and the payment of which is not otherwise provided for under this Section 9(b))
as of the date of the termination of his or her employment with the Company,
such payment to be made at the time and in the manner prescribed by law
applicable to the payment of wages but in any event not later than thirty (30)
days after termination of employment;
 
(ii) the benefits, if any, to which he or she is entitled as a former employee
under the employee benefit plans and programs and compensation plans and
programs maintained for the benefit of the Company's officers and employees,
including the annual bonus (if any) to which he or she is entitled under any
cash-based annual bonus or performance compensation plan in effect for the year
in which his or her termination occurs, to be paid at the same time and on the
terms and conditions (including but not limited to achievement of performance
goals) applicable under the relevant plan;
 
(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance benefits, in
addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Remaining Unexpired Employment
Period, coverage (including any co-payments and deductibles, but excluding any
premium sharing arrangements, it being the intention of the parties to this
Agreement that the premiums for such insurance benefits shall be the sole cost
and expense of the Company) equivalent to the coverage to which he or she would
have been entitled under such plans (as in effect on the date of his or her
termination of employment, or, if his or her termination of employment occurs
after a Change of Control, on the date of such Change of Control, whichever
benefits are greater), if he or she had continued working for the Company during
the Remaining Unexpired Employment Period at the highest annual rate of salary
or compensation, as applicable, achieved during that portion of the Employment
Period which is prior to the Executive's termination of employment with the
Company;
 
(iv) thirty (30) days following the Executive's termination of employment with
the Company, a lump sum payment in an amount representing an estimate of the
salary that the Executive would have earned if he or she had continued working
for the Company during the Remaining Unexpired Employment Period at the highest
annual rate of salary achieved during that portion of the Employment Period
which is prior to the Executive's termination of employment with the Company
(the “Salary Severance Payment”). The Salary Severance Payment shall be computed
using the following formula:
 
SSP         =           BS x NY
 
Page 6 of 31

--------------------------------------------------------------------------------


 
where:
 
“SSP” is the amount of the Salary Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;
 
“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive's termination of employment
with the Company;
 
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).
 
The Salary Severance Payment shall be paid in lieu of all other payments of
salary provided for under this Agreement in respect of the period following any
such termination.
 
(v) a lump sum payment (the “DB Severance Payment”) in an amount equal to the
excess, if any, of:
 
(A) the present value of the aggregate benefits to which he or she would be
entitled under any and all qualified and non-qualified defined benefit pension
plans maintained by, or covering employees of, the Company, if he or she were
100% vested thereunder and had continued working for the Company during the
Remaining Unexpired Employment Period, such benefits to be determined as of the
date of termination of employment by adding to the service actually recognized
under such plans an additional period equal to the Remaining Unexpired
Employment Period and by adding to the compensation recognized under such plans
for the most recent year recognized all amounts payable pursuant to Sections
9(b)(i), (iv), (vii), (viii) and (ix) of this Agreement; over
 
(B) the present value of the benefits to which he or she is actually entitled
under such defined benefit pension plans as of the date of his or her
termination;
 
The DB Severance Payment shall be computed using the following formula:
 
DBSP      =           SEVLS - LS
 
where:
 
“DBSP” is the amount of the DB Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;
 
“SEVLS” is the sum of the present value of the defined benefit pension benefits
that have been or would be accrued by the Executive under all qualified and
non-qualified defined benefit pension plans of which the Company
 
Page 7 of 31

--------------------------------------------------------------------------------


 
or any of its affiliates or subsidiaries are a sponsor and in which the
Executive is or, but for the completion of any service requirement that would
have been completed during the Remaining Unexpired Employment Period, would be a
participant utilizing the following assumptions:
 
(I) the executive is 100% vested in the plans regardless of actual service,
 
(II) the benefit to be valued shall be a single life annuity with monthly
payments due on the first day of each month and with a guaranteed payout of not
less than 120 monthly payments,
 
(III) the calculation shall be made utilizing the same mortality table and
interest rate as would be utilized by the plan on the date of termination as if
the calculation were being made pursuant to Section 417(e)(3) of the Code, as
amended;
 
(IV) for purpose of calculating the Executive's monthly or annual benefit under
the defined benefit plans, additional service equal to the Remaining Unexpired
Employment Period (rounded up to the next whole year if such period is not a
whole number when expressed in years) shall be added to the Executive's actual
service to calculate the amount of the benefit; and
 
(V) for purpose of calculating the Executive's monthly or annual benefit under
the defined benefit plans, the following sums shall be added to the Executive's
compensation recognized under such plans for the most recent year recognized:
 
(1) payments made pursuant to Section 9(b)(i);
 
(2) the Salary Severance Payment;
 
(3) the Bonus Severance Payment;
 
(4) the Option Surrender Payment; and
 
(5) the RRP Surrender Payment.
 
“LS” is the sum of the present value of the defined benefit pension benefits
that are vested benefits actually accrued by the Executive under all qualified
and non-qualified defined benefit pension plans maintained by, or covering
employees of, the Company or any of its affiliates or subsidiaries in which the
Executive is or, but for the completion of any service requirement, would be a
participant utilizing the following assumptions:
 
Page 8 of 31

--------------------------------------------------------------------------------


 
(I) the benefit to be valued shall be a single life annuity with monthly
payments due on the first day of each month and with a guaranteed payout of not
less than 120 monthly payments, and
 
(II) the calculation shall be made utilizing the same mortality table and
interest rate as would be utilized by the plan on the date of termination as if
the calculation were being made pursuant to Section 417(e)(3) of the Code;
 
The DB Severance Payment shall be converted into the same form, and paid at the
same time, and in the same manner, as benefits under the corresponding
non-qualified plan.
 
(vi) a lump sum payment (the “Defined Contribution Severance Payment”) equal to
the sum of:
 
(A) an estimate of the additional employer contributions to which he or she
would have been entitled under any and all qualified and non-qualified defined
contribution pension plans, excluding the employee stock ownership plans,
maintained by, or covering employees of, the Company or any of its affiliates or
subsidiaries as if he or she were 100% vested thereunder and had continued
working for the Company during the Remaining Unexpired Employment Period (the
“401K Severance Payment”); and
 
(B) an estimate of the value of the additional assets which would have been
allocable to him or her through debt service or otherwise under any and all
qualified and non-qualified employee stock ownership plans, maintained by, or
covering employees of, the Company or any of its affiliates or subsidiaries as
if he or she were 100% vested thereunder and had continued working for the
Company during the Remaining Unexpired Employment Period, based on the fair
market value of such assets at termination of employment (the “ESOP Severance
Payment”).
 
The Defined Contribution Severance Payment shall be calculated as follows:
 
DCSP      =           401KSP  +  ESOPSP
 
where:
 
“DCSP” is the amount of the Defined Contribution Severance Payment, before the
deduction of applicable federal, state and local withholding taxes;
 
“401KSP” is the amount of the 401K Severance Payment, before the deduction of
applicable federal, state and local withholding taxes; and
 
“ESOPSP” is the amount of the ESOP Severance Payment, before the deduction of
applicable federal, state and local withholding taxes.
 
Page 9 of 31

--------------------------------------------------------------------------------


 
The 401KSP shall be calculated as follows:
 
401KSP            =           (401KC x NY) + UVB
 
where:
 
“401KC” is the sum of the Company Contributions as defined in the Association's
Incentive Savings Plan or, if made under another defined contribution pension
plan other than an employee stock ownership plan, the comparable contribution
made for the benefit of the Executive during the one year period which shall end
on the date of his or her termination of his or her employment with the Company;
 
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number); and
 
“UVB” is the actual balance credited to the Executive's account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.
 
The ESOPSP shall be calculated as follows:
 
ESOPSP           =           (((ALL x FMV) + C) x NY) + UVB
 
where:
 
“ALL” is the sum of the number of shares of the Company's common stock or, if
applicable, phantom shares of such stock by whatever term it is described
allocated to the Executive's accounts under all qualified and non-qualified
employee stock ownership plans maintained by the Company or any of its
affiliates or subsidiaries during or for the last complete plan year in which
the Executive participated in such plans and received such an allocation whether
the allocation occurred as a result of contributions made by the Company, the
payment by the Company or any of its affiliates or subsidiaries of any loan
payments under a leveraged employee stock ownership plan, the allocation of
forfeitures under the terms of such plan or as a result of the use of cash or
earnings allocated to the Executive's account during such plan year to make loan
payments that result in share allocations, provided however, that excluded shall
be any shares or phantom shares allocated to the Executive's account under any
qualified and non-qualified employee stock ownership plans maintained by the
Company or any of its affiliates or subsidiaries solely as a result of the
termination of such plans, provided further, that if the shares allocated are
not shares of the Corporation's common stock or phantom shares of such stock
than shares of whatever securities are so allocated shall be utilized, and
provided further, that in
 
Page 10 of 31

--------------------------------------------------------------------------------


 
the event that there shall be any shares or phantom shares allocated during the
then current plan year or the last complete plan year to the Executive's account
under any qualified and non-qualified employee stock ownership plans maintained
by the Association or any of its affiliates or subsidiaries solely as a result
of the termination of such plans, the ALL shall be reduced (but not to an amount
less than zero (0)) by an amount calculated by multiplying the number of shares
or phantom shares allocated to the Executive's account solely as a result of the
termination of such plans times the FMV utilized to calculate the ESOPSP;
 
“C” is the sum of all cash allocated to the Executive's accounts under all
qualified and non-qualified employee stock ownership plans maintained by the
Company during or for the last complete plan year in which the Executive
participated in such plans whether the allocation occurred as a result of
contributions made by the Company, the payment by the Company or the Association
of any loan payments under a leveraged employee stock ownership plan or the
allocation of forfeitures under the terms of such plan during such plan year;
 
“FMV” is the closing price of the Company's common stock on the New York Stock
Exchange (NYSE") or on whatever other stock exchange or market such stock is
publicly traded on the date the Executive's employment terminates or, if such
day is not a day on which such securities are traded, on the most recent
preceding trading day on which a trade occurs, provided however that if the
security allocated to the Executive's account during the last completed plan
year is other than the Company's common stock the closing price of such other
security on the date the Executive's employment terminates shall be utilized.
 
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number); and
 
“UVB” is the actual balance credited to the Executive's account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.
 
The Defined Contribution Severance Payment shall be converted into the same
form, and paid at the same time, and in the same manner, as benefits under the
corresponding non-qualified plan. and, if there is no such non-qualified plan in
effect on the date of this Agreement, in a lump sum.
 
(vii) thirty (30) days following the Executive's termination of employment with
the Company, the Company shall make a lump sum payment to the Executive in an
amount equal to the estimated potential annual bonuses or incentive compensation
that the Executive could have earned if the Executive had continued
 
Page 11 of 31

--------------------------------------------------------------------------------


 
working for the Company during the Unexpired Employment Period at the highest
annual rate of salary achieved during that portion of the Employment Period
which is prior to the Executive's termination of employment with the Company
(the “Bonus Severance Payment”). The Bonus Severance Payment shall be computed
using the following formula:
 
BSP         =           (BS x TIO x AP x NY)
 
where:
 
“BSP” is the amount of the Bonus Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;
 
“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive's termination of employment
with the Company;
 
“TIO” is the highest target incentive opportunity (expressed as a percentage of
base salary) established by the Compensation Committee of the Board for the
Executive pursuant to the Astoria Financial Corporation Executive Officer Annual
Incentive Plan during that portion of the Employment Period which is prior to
the Executive's termination of employment with the Company;
 
“AP” is the highest award percentage available to the Executive with respect to
the financial performance of the Company (expressed as a percentage of the TIO)
established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan during the period during that portion of the Employment Period which is
prior to the calendar year of the Executive's termination of employment with the
Company; and
 
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).
 
(viii) at the election of the Company made within thirty (30) days following the
Executive's termination of employment with the Company, upon the surrender of
options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Company, a lump sum payment (the “Option Surrender Payment”). The Option
Surrender Payment shall be calculated as follows:
 
OSP         =           (FMV - EP) x N
 
where:
 
“OSP” is the amount of the Option Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;
 
Page 12 of 31

--------------------------------------------------------------------------------


 
“FMV” is the closing price of the Company's common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive's employment terminates or, if such day is not a day on which
such securities are traded, on the most recent preceding trading day on which a
trade occurs, provided however that if the option or stock appreciation right is
for a security other than the Company's common stock, the fair market value of a
share of stock of the same class as the stock subject to the option or
appreciation right, determined as of the date of termination of employment shall
be utilized;
 
“EP” is the exercise price per share for such option or appreciation right, as
specified in or under the relevant plan or program; and
 
“N” is the number of shares with respect to which options or appreciation rights
are being surrendered.
 
For purposes of determining the Option Severance Payment and for purposes of
determining the Executive's right following his or her termination of employment
with the Company to exercise any options or appreciation rights not surrendered
pursuant hereto, the Executive shall be deemed fully vested in all options and
appreciation rights under any stock option or appreciation rights plan or
program maintained by, or covering employees of, the Company, even if he or she
is not vested under such plan or program;
 
(ix) at the election of the Company made within thirty (30) days following the
Executive's termination of employment with the Company, upon the surrender of
any shares awarded to the Executive under any restricted stock plan maintained
by, or covering employees of, the Company, a lump sum payment (the “RRP
Surrender Payment”) The RRP Surrender Payment shall be calculated as follows:
 
RSP         =           FMV x N
 
where:
 
“RSP” is the amount of the RRP Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;
 
“FMV” is the closing price of the Company's common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive's employment terminates or, if such day is not a day on which
such securities are traded, on the preceding trading day on which a trade
occurs, provided however that if the restricted stock is a security other than
the Company's common stock, the fair market value of a share of stock of the
same class as the stock granted under such plan, determined as of the date of
termination of employment shall be utilized; and
 
“N” is the number of shares which are being surrendered.
 
Page 13 of 31

--------------------------------------------------------------------------------


 
For purposes of determining the RRP Surrender Payment and for purposes of
determining the Executive's right following his or her termination of employment
with the Company to any stock not surrendered pursuant hereto, the Executive
shall be deemed fully vested in all shares awarded under any restricted stock
plan maintained by, or covering employees of, the Company, even if he or she is
not vested under such plan; provided, however, that any shares of restricted
stock for which vesting is conditioned on the attainment of one or more
performance goals, with the intent that the award of such shares should satisfy
the requirements of qualified performance-based compensation (within the meaning
of Treasury Regulation section 1.162-27(e)), shall vest only in accordance with
the terms of the associated plan and award, and the Company’s right to elect to
purchase such shares pursuant to this Section 9(b)(ix) shall not expire until
thirty (30) days after such time as the vesting of such shares is no longer
conditioned on the attainment of any such performance goal.
 
The Salary Severance Payment, the DB Severance Payment, the Defined Contribution
Severance Payment, the Bonus Severance Payment, the Option Surrender Payment and
the RRP Surrender Payment shall be computed at the expense of the Company by an
attorney of the firm of Thacher Proffitt & Wood, Two World Financial Center, New
York, New York 10281 or, if such firm is unavailable or unwilling to perform
such calculation, by a firm of independent certified public accountants selected
by the Executive and reasonably satisfactory to the Company (the “Computation
Advisor”). The determination of the Computation Advisor as to the amount of such
payments shall be final and binding in the absence of manifest error.
 
The Company and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this Section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive's efforts, if any, to
mitigate damages. The Company and the Executive further agree that the Company
may elect to condition the payment of the Salary Severance Payment, the DB
Severance Payment, the Defined Contribution Severance Payment, the Bonus
Severance Payment, the Option Surrender Payment and the RRP Surrender Payment on
the receipt of the Executive's resignation from any and all positions which he
or she holds as an officer, director or committee member with respect to the
Company, the Association or any subsidiary or affiliate of either of them;
provided, however, that such election will only be effective if the Company
notifies the Executive of its election in writing within five (5) days of the
Executive's termination of employment.
 
Section 10. Termination without Additional Company Liability.
 
(a) In the event that the Executive's employment with the Company shall
terminate during the Employment Period on account of:
 
(i) the discharge of the Executive for Cause, which, for purposes of this
Agreement shall mean:
 
Page 14 of 31

--------------------------------------------------------------------------------


 
(A) the Executive intentionally engages in dishonest conduct in connection with
the Executive's performance of services for the Company resulting in the
Executive's conviction of a felony;
 
(B) the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony or any crime involving moral turpitude;
 
(C) the Executive willfully fails or refuses to perform the Executive's duties
under this Agreement and fails to cure such breach within sixty (60) days
following written notice thereof from the Company;
 
(D) the Executive breaches the Executive's fiduciary duties to the Company for
personal profit;
 
(E) the Executive's willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with the Executive's performance of services for the
Company; or
 
(F) the Executive's material breach of any material provision of this Agreement
which is not substantially cured within 60 days after written notice of such
breach is received by the Executive from the Company.
 
(ii) the Executive's voluntary resignation from employment with the Company for
reasons other than those specified in Section 9(a) or 11(b);
 
(iii) the Executive's death;
 
(iv) a determination that the Executive is Disabled;
 
then the Company, except as otherwise specifically provided herein, shall have
no further obligations under this Agreement, other than the payment to the
Executive (or, in the event of his or her death, to his or her estate) of the
amounts or benefits provided in Section 9(b)(i) and (ii) of this Agreement (the
“Standard Termination Entitlements”).
 
(b) For purposes of Section 10(a)(i), no act or failure to act, on the part of
the Executive, shall be considered “intentional” or “willful” unless it is done,
or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive's action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the written advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
Except as specifically provided below, the cessation of employment of the
Executive shall not be deemed to be for Cause within the meaning of Section
10(a)(i) unless and until:
 
(i) the Board, by the affirmative vote of 75% of its entire membership,
determines that the Executive is guilty of the conduct described in Section
10(a)(i) above
 
Page 15 of 31

--------------------------------------------------------------------------------


 
measured against standards generally prevailing at the relevant time in the
savings and community banking industry;
 
(ii) prior to the vote contemplated by Section 10(b)(i), the Board shall provide
the Executive with notice of the Company's intent to discharge the Executive for
Cause, detailing with particularity the facts and circumstances which are
alleged to constitute Cause (the “Notice of Intent to Discharge”); and
 
(iii) after the giving of the Notice of Intent to Discharge and before the
taking of the vote contemplated by Section 10(b)(i), the Executive, together
with the Executive's legal counsel, if the Executive so desires, are afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for the
Executive's discharge; and
 
(iv) after the vote contemplated by Section 10(b)(i), the Company has furnished
to the Executive a notice of termination which shall specify the effective date
of the Executive's termination of employment (which shall in no event be earlier
than the date on which such notice is deemed given) and include a copy of a
resolution or resolutions adopted by the Board, certified by its corporate
secretary, authorizing the termination of the Executive's employment with Cause
and stating with particularity the facts and circumstances found to constitute
Cause for the Executive's discharge (the “Final Discharge Notice”).
 
If the Executive, during the 90 (ninety) day period commencing on the delivery
by the Company to the Executive of the Notice of Intent to Discharge specified
in Section 10(b)(ii), resigns his or her employment with the Company prior to
the delivery to the Executive by the Company of the Final Discharge Notice
specified in Section 10(b)(iv), then the cessation of employment of the
Executive shall be deemed to be for Cause.
 
Following the giving of a Notice of Intent to Discharge, the Company may
temporarily suspend the Executive's duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Executive's participation in retirement, insurance and other employee benefit
plans. If the Executive is not discharged or is discharged without Cause within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Executive is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Executive during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Executive's discharge with Cause shall be retained by the Executive and
shall not be applied to offset the Standard Termination Entitlements. If the
Company does not give a Final Discharge Notice to the Executive within ninety
(90) days after giving a Notice of Intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Executive with Cause shall require the giving of a new Notice of Intent to
Discharge. If the Executive resigns pursuant to Section 10(b), the
 
Page 16 of 31

--------------------------------------------------------------------------------


 
Executive shall forfeit his or her right to suspended amounts that have not been
restored as of the date of the Executive's resignation or notice of resignation,
whichever is earlier.
 
(c) The Company may terminate the Executive's employment on the basis that the
Executive is Disabled during the Employment Period upon a determination by the
Board, by the affirmative vote of 75% of its entire membership, acting in
reliance on the written advice of a medical professional acceptable to it, that
the Executive is suffering from a physical or mental impairment which, at the
date of the determination, has prevented the Executive from performing the
Executive's assigned duties on a substantially full-time basis for a period of
at least one hundred and eighty (180) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Executive from performing the Executive's assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination. In such event:
 
(A) The Company shall pay and provide the Standard Termination Entitlements to
the Executive;
 
(B) In addition to the Standard Termination Entitlements, the Company shall
continue to pay to the Executive the Executive's base salary, at the annual rate
in effect for the Executive immediately prior to the termination of the
Executive's employment, during a period ending on the earliest of:
 
(I) the expiration of one hundred and eighty (180) days after the date of
termination of the Executive's employment;
 
(II) the date on which long-term disability insurance benefits are first payable
to the Executive under any long-term disability insurance plan covering the
Executive; or
 
(III) the date of the Executive's death.
 
A termination of employment due to Disability under this Section shall be
effected by a notice of termination given to the Executive by the Company and
shall take effect on the later of the effective date of termination specified in
such notice or, if no such date is specified, the date on which the notice of
termination is deemed given to the Executive.
 
Section 11. Termination Upon or Following a Change of Control.
 
(a) A Change of Control of the Company (“Change of Control”) shall be deemed to
have occurred upon the happening of any of the following events:
 
(i) the consummation of a transaction that results in the reorganization, merger
or consolidation of the Company with one or more other persons, other than a
transaction following which:
 
(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of
 
Page 17 of 31

--------------------------------------------------------------------------------


 
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in substantially the same relative proportions by persons
who, immediately prior to such transaction, beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) at least 51% of the
outstanding equity ownership interests in the Company; and
 
(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51 % of the securities entitled to
vote generally in the election of directors of the Company;
 
(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;
 
(iii) a complete liquidation or dissolution of the Company, or approval by the
stockholders of the Company of a plan for such liquidation or dissolution;
 
(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board do not belong to any of the following groups:
 
(A) individuals who were members of the Board on the Initial Effective Date; or
 
(B) individuals who first became members of the Board after the Initial
Effective Date either:
 
(I) upon election to serve as a member of the Board by affirmative vote of
three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first election; or
 
(II) upon election by the stockholders of the Company to serve as a member of
the Board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board, or of a nominating committee
thereof, in office at the time of such first nomination;
 
provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board; or
 
Page 18 of 31

--------------------------------------------------------------------------------


 
(v) any event which would be described in Section 11(a)(i), (ii), (iii) or (iv)
if the term “Association” were substituted for the term “Company” therein or the
term “Board of Directors of the Association” were substituted for the term
“Board”.
 
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the
Association, or an affiliate or subsidiary of either of them, by the Company,
the Association, or a subsidiary of either of them, or by any employee benefit
plan maintained by any of them. For purposes of this Section 11 (a), the term
“person” shall have the meaning assigned to it under Sections 13(d)(3) or
14(d)(2) of the Exchange Act.
 
(b) In the event of a Change of Control, the Executive shall be entitled to the
payments and benefits contemplated by Section 9(b) in the event of his or her
termination of employment with the Company under any of the circumstances
described in Section 9(a) of this Agreement or under any of the following
circumstances:
 
(i) resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following his or her demotion, loss of
title, office or significant authority or responsibility or following any
reduction in any element of his or her package of compensation and benefits;
 
(ii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period within six (6) months following any relocation of his or
her principal place of employment or any change in working conditions at such
principal place of employment which the Executive, in his or her reasonable
discretion, determines to be embarrassing, derogatory or otherwise adverse;
 
(iii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period within six (6) months following the failure of any
successor to the Company in the Change of Control to include the Executive in
any compensation or benefit program maintained by it or covering any of its
executive officers, unless the Executive is already covered by a substantially
similar plan of the Company which is at least as favorable to him or her; or
 
(iv) resignation, voluntary or otherwise, for any reason whatsoever during the
Employment Period within six months following the effective date of the Change
of Control.
 
Section 12. Tax Indemnification.
 
(a) This Section 12 shall apply if the Executive's employment is terminated upon
or following:
 
(i) a Change of Control (as defined in Section 11 of this Agreement); or
 
Page 19 of 31

--------------------------------------------------------------------------------


 
(ii) a change “in the ownership or effective control” of the Company or the
Association or “in the ownership of a substantial portion of the assets” of the
Company or the Association within the meaning of Section 280G of the Code.
 
If this Section 12 applies, then, if for any taxable year, the Executive shall
be liable for the payment of an excise tax under Section 4999 of the Code with
respect to any payment in the nature of compensation made by the Company, the
Association or any direct or indirect subsidiary or affiliate of the Company or
the Association to (or for the benefit of) the Executive, the Company shall pay
to the Executive an amount intended to indemnify the Executive against the
financial effects of the excise tax imposed on excess parachute payments under
Section 280G of the Code (the “Tax Indemnity Payment”). The Tax Indemnity
Payment shall be determined under the following formula:
 
E x P
TIP           =         __________________________
1 - (( FI x ( 1 - SLI )) + SLI + E + M )
 
where:
 
“TIP” is the Tax Indemnity Payment, before the deduction of applicable federal,
state and local withholding taxes;
 
“E” is the percentage rate at which an excise tax is assessed under Section 4999
of the Code;
 
“P” is the amount with respect to which such excise tax is assessed, determined
without regard to any amount payable pursuant to this Section 12;
 
“FI” is the highest marginal rate of income tax applicable to the Executive
under the Code for the taxable year in question;
 
“SLI” is the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and
 
“M” is the highest marginal rate of Medicare tax applicable to the Executive
under the Code for the taxable year in question.
 
(b) The computation of the Tax Indemnity Payment shall be made at the expense of
the Company by the Computation Advisor and shall be based on the following
assumptions:
 
(i) that a change in ownership, a change in effective ownership or control or a
change in the ownership of a substantial portion of the assets of the
Association or the Company has occurred within the meaning of Section 280G of
the Code (a “280G Change of Control”);
 
Page 20 of 31

--------------------------------------------------------------------------------


 
(ii) that all direct or indirect payments made to or benefits conferred upon the
Executive on account of the Executive's termination of employment are “parachute
payments” within the meaning of Section 280G of the Code; and
 
(iii) that no portion of such payments is reasonable compensation for services
rendered prior to the Executive's termination of employment.
 
(c) With respect to any payment that is presumed to be a parachute payment for
purposes of Section 280G of the Code, the Tax Indemnity Payment shall be made to
the Executive on the earlier of the date the Company, the Association or any
direct or indirect subsidiary or affiliate of the Company or the Association is
required to withhold such tax or the date the tax is required to be paid by the
Executive, unless, prior to such date, the Company delivers to the Executive the
written opinion (the “Opinion Letter”), in form and substance reasonably
satisfactory to the Executive, of the Computation Advisor or, if the Computation
Advisor is unable to provide such opinion, of an attorney or firm of independent
certified public accountants selected by the Company and reasonably satisfactory
to the Executive, to the effect that the Executive has a reasonable basis on
which to conclude that:
 
(i) no 280G Change in Control has occurred, or
 
(ii) all or part of the payment or benefit in question is not a parachute
payment for purposes of Section 280G of the Code, or
 
(iii) all or a part of such payment or benefit constitutes reasonable
compensation for services rendered prior to the 280G Change of Control, or
 
(iv) for some other reason which shall be set forth in detail in such letter, no
excise tax is due under Section 4999 of the Code with respect to such payment or
benefit.
 
If the Company delivers an Opinion Letter, the Computation Advisor shall
re-compute, and the Company shall make, the Tax Indemnity Payment, if any, in
reliance on the information contained in the Opinion Letter.
 
(d) In the event that the Executive's liability for the excise tax under Section
4999 of the Code for a taxable year is subsequently determined to be different
than the amount with respect to which the Tax Indemnity Payment is made, the
Executive or the Company, as the case may be, shall pay to the other party at
the time that the amount of such excise tax is finally determined, an
appropriate amount, plus interest, such that the payment made pursuant to
Sections 12(a) and 12(c), when increased by the amount of the payment made to
the Executive pursuant to this Section 12(d), or when reduced by the amount of
the payment made to the Company pursuant to this Section 12(d), equals the
amount that should have properly been paid to the Executive under Sections 12(a)
and 12(c). The interest paid to the Company under this Section 12(d) shall be
determined at the rate provided under Section 1274(b)(2)(B) of the Code. The
payment made to the Executive shall include such amount of interest as is
necessary to satisfy any interest assessment made by the Internal Revenue
Service and an additional amount equal to any monetary penalties assessed by the
Internal Revenue Service on account of an underpayment of the excise tax. To
confirm that the proper amount, if any, was paid to the
 
Page 21 of 31

--------------------------------------------------------------------------------


 
Executive under this Section 12, the Executive shall furnish to the Company a
copy of each tax return which reflects a liability for an excise tax, at least
20 days before the date on which such return is required to be filed with the
Internal Revenue Service. Nothing in this Agreement shall give the Company any
right to control or otherwise participate in any action, suit or proceeding to
which the Executive is a party as a result of positions taken on the Executive's
federal income tax return with respect to the Executive's liability for excise
taxes under Section 4999 of the Code.  Any payment pursuant to this Section
12(d) shall be made promptly following the relevant subsequent determination,
and shall in any case be made no later than the last day of the calendar year
following the calendar year in which any additional taxes for which the Tax
Indemnity Payment is to be made are remitted to the Internal Revenue Service.
 
(e) The provisions of this Section 12 are designed to reflect the provisions of
applicable federal, state and local tax laws in effect on the date of this
Agreement. If, after the date hereof, there shall be any change in any such
laws, this Section 12 shall be modified in such manner as the Executive and the
Company may mutually agree upon if and to the extent necessary to assure that
the Executive is fully indemnified against the economic effects of the tax
imposed under Section 4999 of the Code or any similar federal, state or local
tax.
 
Section 13. Covenant Not To Compete.
 
The Executive hereby covenants and agrees that, in the event of his or her
termination of employment with the Company prior to the expiration of the
Employment Period, for a period of one (1) year following the date of his or her
termination of employment with the Company (or, if less, for the Remaining
Unexpired Employment Period), the Executive shall not, without the written
consent of the Company, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working in any city,
town or county in which the Association or the Company has an office or has
filed an application for regulatory approval to establish an office, determined
as of the effective date of the Executive's termination of employment; provided,
however, that this Section 13 shall not apply if the Executive's employment is
terminated for the reasons set forth in Section 9(a); and provided, further,
that if the Executive's employment shall be terminated on account of Disability
as provided in Section 10(c) of this Agreement, this Section 13 shall not
prevent the Executive from accepting any position or performing any services if:
 
(a) he or she first offers, by written notice, to accept a similar position with
or perform similar services for the Company on substantially the same terms and
conditions and
 
(b) the Company declines to accept such offer within ten (10) days after such
notice is given.
 
Section 14. Confidentiality.
 
Unless the Executive obtains the prior written consent of the Company, the
Executive shall keep confidential and shall refrain from using for the benefit
of the Executive or any person or entity other than the Company, any entity
which is a subsidiary of the Company or
 
Page 22 of 31

--------------------------------------------------------------------------------


 
any entity which the Company is a subsidiary of, any material document or
information obtained from the Company, or from its affiliates or subsidiaries,
in the course of the Executive's employment with any of them concerning their
properties, operations or business (unless such document or information is
readily ascertainable from public or published information or trade sources or
has otherwise been made available to the public through no fault of his or her
own) until the same ceases to be material (or becomes so ascertainable or
available); provided, however, that nothing in this Section 14 shall prevent the
Executive, with or without the Company's consent, from participating in or
disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding to the extent that such
participation or disclosure is required under applicable law.
 
Section 15. Solicitation.
 
The Executive hereby covenants and agrees that, for a period of one (1) year
following the Executive's termination of employment with the Company, he or she
shall not, without the written consent of the Company, either directly or
indirectly:
 
(a) solicit, offer employment to or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Association or any
affiliate or subsidiary of ether of them, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits and making
loans, doing business in any city, town or county in which the Association or
the Company has an office or has filed an application for regulatory approval to
establish an office;
 
(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Association or the Company has an
office or has filed an application for regulatory approval to establish an
office that is intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of the Company, the Association, or any affiliate or subsidiary of
either of them, to terminate his or her employment and accept employment, become
affiliated with or provide services for compensation in any capacity whatsoever
to any such savings bank, savings and loan association, bank, bank holding
company, savings and loan holding company or other institution engaged in the
business of accepting deposits and making loans; or
 
(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company, the
Association, or any affiliate or subsidiary of either of them to terminate an
existing business or
 
Page 23 of 31

--------------------------------------------------------------------------------


 
commercial relationship with the Company, the Association, or any affiliate or
subsidiary of either of them.
 
Section 16. No Effect on Employee Benefit Plans or Programs.
 
The termination of the Executive's employment during the term of this Agreement
or thereafter, whether by the Company or by the Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company's
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Company from time
to time.
 
Section 17. Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon the Executive,
his or her legal representatives and testate or intestate distributees, and the
Company and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company may
be sold or otherwise transferred. Failure of the Company to obtain from any
successor its express written assumption of the Company's obligations under this
Agreement at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.
 
Section 18. Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to the Executive:
 
Arnold K. Greenberg
40 Quintree Lane
Melville, New York 11747


If to the Company:
 
Astoria Financial Corporation
One Astoria Federal Plaza
Lake Success, New York 11042-1085
 
Attention: General Counsel
 
with a copy to:
 
Page 24 of 31

--------------------------------------------------------------------------------


 
Thacher Proffitt & Wood LLP
Two World Financial Center
New York, New York 10281
 
Attention: W. Edward Bright, Esq.
 
Section 19. Indemnification for Attorneys' Fees.
 
The Company shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees, incurred by him or her in connection
with or arising out of any action, suit or proceeding in which he or she may be
involved, as a result of his or her efforts, in good faith, to defend or enforce
the terms of this Agreement; provided, however, that in the case of any action,
suit or proceeding instituted prior to a Change of Control, the Executive shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Company's obligations hereunder shall be conclusive evidence of the Executive's
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.  Any payment or
reimbursement to effect such indemnification shall be made no later than the
last day of the calendar year following the calendar year in which the Executive
incurs the expense or, if later, within sixty (60) days after the settlement or
resolution that gives rise to the Executive’s right to reimbursement; provided,
however, that the Executive shall have submitted to the Company documentation
supporting such expenses at such time and in such manner as the Company may
reasonably require.
 
Section 20. Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 21. Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 22. Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Page 25 of 31

--------------------------------------------------------------------------------


 
Section 23. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.
 
Section 24. Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 25. Entire Agreement: Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that this Agreement shall
be subject to amendment in the future in such manner as the Company shall
reasonably deem necessary or appropriate to effect compliance with Section 409A
of the Code and the regulations thereunder, and to avoid the imposition of
penalties and additional taxes under Section 409A of the Code, it being the
express intent of the parties that any such amendment shall not diminish the
economic benefit of the Agreement to the Executive on a present value basis.
 
Section 26. Guarantee.
 
The Company hereby agrees to guarantee the payment by the Association of any
benefits and compensation to which the Executive is or may be entitled to under
the terms and conditions of the Amended and Restated Employment Agreement dated
as of the 1st day of January, 2009 between the Association and the Executive.
 
Section 27. Non-duplication.
 
In the event that the Executive shall perform services for the Association or
any other affiliate or subsidiary of the Company, any compensation or benefits
provided to the Executive by such other employer shall be applied to offset the
obligations of the Company hereunder, it being intended that this Agreement set
forth the aggregate compensation and benefits payable to the Executive for all
services to the Company and all of its affiliates and subsidiaries.
 
Section 28. Survival.
 
The provisions of any sections of this Agreement which by its terms contemplates
performance after the expiration or termination of this Agreement (including,
but not limited to, Sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21,
26, 27, 29, 30 and 31) shall survive the expiration of the Employment Period or
termination of this Agreement.
 
Page 26 of 31

--------------------------------------------------------------------------------


 
Section 29. Equitable Remedies.
 
The Company and the Executive hereby stipulate that money damages are an
inadequate remedy for violations of Sections 6(a), 13, 14 or 15 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.
 
Section 30. Required Regulatory Provisions.
 
Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.
 
Section 31. No Offset or Recoupment; No Attachment.
 
The Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations under this Agreement shall not be affected
by any set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company or any of its affiliates or subsidiaries may have
against the Executive. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains other
employment. Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
 
Section 32. Compliance with Section 409A of the Code.
 
The Executive and the Company acknowledge that each of the payments and benefits
promised to the Executive under this Agreement must either comply with the
requirements of Section 409A of the Code ("Section 409A") and the regulations
thereunder or qualify for an exception from compliance.  To that end, the
Executive and the Company agree that
 
(a) the insurance benefits provided in section 6(a) and the indemnification
provided in section 6(b) are intended to be excepted from compliance with
Section 409A pursuant to Treasury Regulation section 1.409A-1(b)(10) as
insurance and indemnification against claims based on acts or omissions as a
service provider;
 
(b) the expense reimbursements described in Section 8 and legal fee
reimbursements described in Section 19 are intended to satisfy the requirements
for a "reimbursement plan" described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;
 
(c) the payment described in Section 9(b)(i) is intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section 1.409A-
 
Page 27 of 31

--------------------------------------------------------------------------------


 
1(b)(3) as payment made pursuant to the Company’s customary payment timing
arrangement;
 
(d) the benefits and payments described in Section 9(b)(ii) are expected to
comply with or be excepted from compliance with Section 409A on their own terms;
 
(e) the welfare benefits provided in kind under section 9(b)(iii) are intended
to be excepted from compliance with Section 409A as welfare benefits pursuant to
Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not includible in
gross income;
 
(f) the benefits and payments on a disability described in Section 10(c) are
expected to be excepted from compliance with Section 409A as “disability pay”
pursuant to Treasury Regulation section 1.409A-1(a)(5); and
 
(g) the Tax Indemnity Payment provided under section 12 is intended to satisfy
the requirements for a “tax gross-up payment” described in Treasury Regulation
section 1.409A-3(i)(1)(v).
 
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Executive’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) and, if the Executive is a specified employee (within the meaning
of Treasury Regulation Section 1.409A-1(i)) on the date of his or her separation
from service, the first day of the seventh month following the Executive’s
separation from service.  Each amount payable under this plan that is required
to be deferred beyond the Executive’s separation from service, shall be
deposited on the date on which, but for such deferral, the Company would have
paid such amount to the Executive, in a grantor trust which meets the
requirements of Revenue Procedure 92-65 (as amended or superseded from time to
time), the trustee of which shall be a financial institution selected by the
Company with the approval of the Executive (which approval shall not be
unreasonably withheld or delayed), pursuant to a trust agreement the terms of
which are approved by the Executive (which approval shall not be unreasonably
withheld or delayed) (the “Rabbi Trust”), and payments made shall include
earnings on the investments made with the assets of the Rabbi Trust, which
investments shall consist of short-term investment grade fixed income securities
or units of interest in mutual funds or other pooled investment vehicles
designed to invest primarily in such securities.  Furthermore, this Agreement
shall be construed and administered in such manner as shall be necessary to
effect compliance with Section  409A.
 
Section 33. Compliance with Section 280G(e) of the Code.
 
In the event the Company or the Association issues any debt or equity to the
United States Treasury ("UST") pursuant to the Capital Purchase Program (the
"CPP") implemented
 
Page 28 of 31

--------------------------------------------------------------------------------


 
under the Emergency Economic Stabilization Act of 2008 ("EESA"), the following
provisions shall take precedence over any contrary provisions of this Agreement
or any other compensation or benefit plan, program, agreement or arrangement in
which the Executive participates:
 
(a) The Executive shall repay to the Company any bonus or incentive compensation
paid to the Executive while (i) the Executive is a senior executive officer
(within the meaning 31 C.F.R Part 30 ("Senior Executive Officer") and (ii) the
UST holds any debt or equity interest in the Company or the Association acquired
under the CCP (such period, the “CPP compliance Period”) if and to the extent
that such bonus or incentive compensation was paid on the basis of a statement
of earnings, gains, or other criteria (each, a "Performance Criteria," and in
the aggregate, "Performance Criteria") that are later proven to be materially
inaccurate.  A Performance Criterion shall be proven to be materially inaccurate
if so determined by a court of competent jurisdiction or in the written opinion
of the Computation Advisor or, if the Computation Advisor is unable to provide
the determination, an independent attorney or firm of certified public
accountants selected by the Company and approved by the Executive (which
approval shall not be unreasonably withheld or delayed), which determination
shall both state the accurate Performance Criterion and that the difference
between the accurate Performance Criterion and the Performance Criterion on
which the payment was based is material (the "Determination").  Upon receipt of
a Determination, the Company may supply to the Executive a copy of the
Determination, a computation of the bonus or other incentive compensation that
would have been payable on the basis of the accurate Performance Criterion set
forth in the Determination (the "Determination Amount") and a written demand for
repayment of the amount (if any) by which the bonus or incentive compensation
actually paid  exceeded the Determination Amount.
 
(b) (i) If the Executive’s employment terminates in an “applicable severance
from employment” (within the meaning of 31 C.F.R. Part 30) while (A) the
Executive is a Senior Executive Officer and (B) the UST holds any debt or equity
interest in the Company or the Association acquired under the CPP, then payments
to the Executive that are contingent on such applicable severance from
employment and designated to be paid during the CPP Compliance Period shall be
limited, if necessary, to the maximum amount which may be paid without causing
any amount paid to be an "excess parachute payment" within the meaning of
section 280G(b)(1) of the Code, as modified by section 280G(e) of the Code,
referred to as a “golden Parachute payment” under 31 C.F.R Part 30 (the "Maximum
Payment Amount").  Any reduction in payments required to achieve such limit
shall be applied to all payments otherwise due hereunder in the reverse
chronological order of their payment dates, and where multiple payments are due
on the same date, the reduction shall be apportioned ratably among the affected
payments.  The required reduction (if any) shall be determined in writing by the
Computation Advisor or, if the Computation Advisor is unable to provide the
determination, by an independent attorney or firm of certified public
accountants selected by the Company and approved by the Executive (which
approval shall not be unreasonably withheld or delayed).
 
(ii) To the extent not prohibited by law, the aggregate amount by which payments
designated to be paid during the CPP Compliance Period are reduced pursuant
 
Page 29 of 31

--------------------------------------------------------------------------------


 
to section 33(b)(i) (the "Unpaid Amount") shall be delayed to and shall be paid
on the first business day following the last day of the CPP Compliance Period.
Pending payment, the Unpaid Amount shall be deposited in a Rabbi Trust.  Payment
of the Unpaid Amount shall include any investment earnings on the assets of the
Rabbi Trust attributable to the Unpaid Amount.


This section 33 shall be operated, administered and construed to comply with
section 111(b) of EESA as implemented by guidance or regulation thereunder that
has been issued and is in effect as of the closing date of the agreement, if
any, by and between the Company, under which the UST acquires equity or debt
securities of the Company or the Association under the CPP (such date, if any,
the “Closing Date” and such implementation, the “Relevant Implementation”). If
after such Closing Date the clawback requirement of section 33(a) shall not be
required by the Relevant Implementation of Section 111(b) of EESA, such
requirement shall have no further effect. If after such Closing Date the
limitation on golden parachute payments under section 33(b)(i) shall not be
required by the Relevant Implementation of section 111(b) of EESA, such
limitation shall have no further effect and any Unpaid Amount delayed under
section 33(b)(ii) shall be paid on the earliest date on which the Company
reasonably anticipates that such amount may be paid and without violating such
limitation.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his or her hand, all as of the day and year first
above written.

 
ATTEST:
 
ASTORIA FINANCIAL CORPORATION
           
/S/ Alan P. Eggleston
  By:  
/S/ George L. Engelke, Jr.
Alan P. Eggleston
 
Name:  George L. Engelke, Jr.
[Seal]
 
Title:  Chairman and Chief Executive Officer
         
/S/ Arnold K. Greenberg
   
Arnold K. Greenberg

 
Page 30 of 31

--------------------------------------------------------------------------------


 
STATE OF NEW YORK
)
   
) 
ss.:
COUNTY OF NASSAU
)
 

 
 
On this 31 day of December, 2008, before me, the undersigned, personally
appeared George L. Engelke, Jr., personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 
 
/S/ Marygrace Farruggia
 
[SEAL]
Name: Marygrace Farruggia
   
Notary Public, State of New York
   
No. 4998931
   
Qualified in Suffolk County
   
Commission Expires: 7/13/2010
   

 
 
STATE OF NEW YORK
)
   
) 
ss.:
COUNTY OF NASSAU
)
 

 
 
On this 31 day of December, 2008, before me, the undersigned, personally
appeared Arnold K. Greenberg, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 
 
/S/ Marygrace Farruggia
 
[SEAL]
Name: Marygrace Farruggia
   
Notary Public, State of New York
   
No. 4998931
   
Qualified in Suffolk County
   
Commission Expires: 7/13/2010
   



Page 31 of 31

--------------------------------------------------------------------------------


 